Title: To Thomas Jefferson from Samuel Harrison, 3 December 1805
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     County of Rutland Chitteden, Vermont Decr. 3d. 1805
                  
                  As the communications I made to your Excellency on Friday last failed reaching the Post Office in season to be transmitted—I beg leave to suggest a few observations on a different subject, although homogeneally connected with the former—
                  I would just mention to your Excellency that there is a Society of Gentlemen, in the Towns of Chittenden, Pittsford, Brandon & Philadelphia, consisting of about 50 members, sustaining good characters, who assemble, statedly, for the acquisition of useful knowledge and are known by the name of Pittsford Social Society.
                  The exercises are only known to its Members, and some particular friends. But as your Excellency’s labours have adorned our Archives with a superior lustre, I presume it will not depreciate your dignity, to be apprized of the Institution. Or be deemed ostentatious information to acquaint you, that I have three years succesively been elected their President.
                  We have had the honour of receiving communications from an eminent Gentleman in London; but are not known in the US. excepting in our own Vicinity.
                  Having been favoured with your condescension, on a former occasion, It would be the most supreme gratification to myself and cotemporaries to receive from your Excellency an Epitolary communication. And your patronage will conduce, greatly, to the future welfare and improvement of our Infantile Society—While I assume, the honour of subscribing myself Your Excellency’s most humble Admirer and Obedient Servant.
                  
                     Saml Harrison 
                     
                  
                  
                     # The Subject alluded to is an Extract of your Excellencys Letter to Sir John Sinclair, President of the board of Agriculture at London enclosing the description of an improvement in the Plough dated March 23d. 1798 It was presented to the Secretary of the Social Society with some prefatory remarks, which I suppress. It was publicly read and concurred with, and with these additional observations deposited in our Archives for the benefit of Posterity.
                     
                        
                           “With sentiments congenial to the above extract, I cannot help deploring the probability of our present prospect of a War with Spain.
                     “Tho’ I feel conscious that a defensive War is sometimes necessary; Yet, Gentlemen, can no better method be devised than to appeal to the sword for a decisive umpire? 
                     “How much more rational would it be to expend the treasures of blood and strength and money in clearing lands erecting buildings and making roads and Canals, or Civilizing the Aboriginal Natives?
                     “And may we not equally deplore the consumption of time, and money, annually, expended in litigious contests?
                     “I verily believe, the sums expended in our courts of Judicature since the existence of our Independence as a State; would have made a road, equal to a Turnpike, through every Town across the Green-mountain, from the North to the South end of the States: And would have made boatable almost every River from Missisque to the Hoosuck, But I will forbear making reflection leaving them, Gentlemen, to your own Consciences, with my wishes that our, yet unnoticed, Society may afford some individual or joint member who may concur in sentiments with the excellent author, our worthy President of the US. and have wisdom to devise, prudence to pursue, and energy to execute such measures: as shall effectually produce a reformation not only in this State, and the United States, but of the whole World while I remain this Society’s well wisher Patron and every Philanthropists friend and humble Servt.”
                     
                     Any communication from your Excellency would meet with approbation whether Ontology, Pneamatics, Physiology, or any Arts, or Sciences particularly Hydraulics, or Agriculture, and the description of the improvement in the plough, you was pleased to send to Sir John Sinclair, would be peculiarly interesting. As the extract alluded to did not favour us with that particular; but your Excellency’s superior Wisdom can best determine what will be most beneficial for to promote useful knowledge amongst an Infant Social Institution, just emerging from immuration and are desirous of proving benevolent Citizens and real Philanthropists amongst whom your name is esteemed and Talents admired and particularly by your 
                     Excellency’s grateful Servant
                  
                  
                     Saml Harrison 
                     
                  
                  
    look over

                  
    Missique is the Northermost and Hoosuck the southermost Boatable river in Vermont on the West side of the Mountain.

               